OFFICE   OF THE ATTORNEY    GENERAL   OF ‘TEXAS
                        AUSTIN




in part a8 fo




        ‘~&A   y&r’ +fniiJh ‘u4et .g. 'j$:hl& *kAg
          CitiZOAor the &de of.Tsxar~.~‘rafere    t0
          oitizsnshipat the time I$ the,birth,
       ’-‘~*‘(a)           or b’~pereon’
               XA the ofiae,           born in
          TBZBS, but whose praatsr reside in Terse
          at the.time of h,iebirth,.aA4.who remov-
          ~34from Tests imme4latalyafter the
          birth, iA view of the laA@uWJe Or the
2.   JV.A. hvia, State Registrar, Page l!


           Su_ortmeCourt in Cobba VI)Coleman,
           14 Terns 594, to the wx00t that
           ‘“BYB~ QitfZOA Or %X?@ ia AOt t0
           be taken %A the reatrioted 88~0 as
           4eei@Wiing ~oklythe nntivs boxm or
           naturalize4oltlzm, but in lts~gen-
           SZVA~&OOSptitiOAaAd n~AniA& ae dem-
           or$ptive‘of the inhabitantsot the
           00untrY*. is much a ~ersoa entitled


          “(3)’ xi the qusatlon or oitlzenahl~
           is to be 4etermiAe4as at the time ho?
           birth under H. B. 014, is the amend-
           XU0Atto H. Be 614 passed by the 47th
           Le&Uilature,providing that ‘say oiti-
           2en or the State 0r T~IUNJwiehing t0
           rile the moor4 or any birth . . that
           ooourre4 outside or the State 0r Tem~‘,
           etc., a nullity, or should the phrase
           ‘any oitiaen or the,State or Texas’
           OOIltainOd illthillOtiOAdlllOAt
                                        XObtfi t0
           the oltizanshipat the time the ap-
           plloation is rilsd, or If It should
           relate only to citizenshipat the time
           of the birth, should it be OOArind to
           those persons born outsids or Texae 4~4
           whom parents were Oiti2eAE of Taxad
           at the time of their birth?:~
             *A birth oartitioateis considered a atate-
     ment ot the.facts surroundina;
                                  the btrth onthe
     date or the birth.
       “8. Can a eubsequent event uffeot the,
           faota exis.tiAgOA the date or the
           birth, an4 should suoh a eubsequent~’
           event be written kit.0a birth re-
           cord?    ”
              "IPhenthe aertiiioatehas been ooneider-
      e4 by the Court an4 additional eVideAOB,
                                         -_.. 8s Aec-
      amary, has been submitted 'to establish the
      OitiZeAAhipof the individualf%iAg:the oerti-
      ri09t6)),as deiined by you
Dr. W. A. Davis, State Registrar, Page 3


       "C. Should the Court Order state that the
           citizenshipof the person whose birth
           oertiricsteIS rile4 as4 the truth-
           rulness 0r the statementsmade in the
           oertificatehave been establishe4?*
              House Bill No. 624, Aots of the 47th Legislature,
Regular Seaslon, 1941, is an aot amending Section 1S oi Sen-
ate Bill No. 46, Chapter 41, page 116, Aota of the 40th Legis-
 lature,,First called Session, as asands by Seotion 2 of
House Bill No. 614, Chapter 2, page 346, General Laww of ths
46th Legislature,to provide for unir0m ree to be oharged
 for,issuance of delayed birth an4 death certificatesby the
probate oourt, the olerk thereor an4 the State Registrar,
and deolariog an emergesoy. House Bill No. 974, Aote of the
47th Legislature,Regular Session, 1941, ie an.aot to amend
Seotion 18, Chapter 41, Aots of the 40th Legislature,First
Called $esaioA, as atJleA$edby %OtiOA 2 of House Bill No.
~614,Acts of the Regular Session or the 46th Legislature,
to provide that any oltisen or Texas wishing to ills the re-
 cord 0r any birth,or death oaourring inside the State or
Texas, not previouslyregistered,may-submit such record to
the probate couPtin the county where such birth or death
ocourred, and to provide that any citizen or the State oi
Texas wishing ta file the record of any birth or death ooeur-
ring outside the tite or Texas not previously registeredmay
submit such record to the probate court in the ,countywhere
,he resides, an4 ~declaringan emergenoy.~    .,
          (With~reiereacieto the erreot or House Bill No. 624,
supra, upon House Bill~No. 974, supra, and vice versa, we re-
fer you to our oplniqn No. O-%348, bearing datesAugust 18,
1941, an4 addressed to you.)
          House Bill No. 624, supra, reads in part as r0ii0wO:
          n    ,Au4 provi4e4 further, that anyoltizen
     or the’siate or Texas wishing to-rile the record
     of any birth or death, not previously registered,
     say submit to the Probate Court in tke county
     where the birth or death occurred, a reoord of
     that birth or death written on the a4opted iorms
     of birth and death dertifioates. The oertificate
     shall be substantiatedby the affidavit of the
     medical attendant present at the time of the
     birth, or in the case of death, the affidavit
     of the physician last in attendance upon the de-
Drr   W. A.   Davle, Stats   Registrar,Paga 4


       aeared, or the undertakerwho buried the body.
       Tfhen the arrldravit or the’~medloalsttendanbz
       or undertakercannot be eecured, the oertlrl-
       cats shall.be supported by the arridavlt or
       some person.who -+a#aaqualntedwith the’Pacts
       surrounding the ,bI.rth or death, et the time
       the birth or death ooourred,with a eecond
       affidavit oS.some person who ie acquainted
       with the,raots surroundingthe birth or deeth,
       and who 18 not related to,the.lndlvkdual’  by’
       blood or marriage. The Probate.Court ‘rhall
       require such other lntormatlonor evldenoe.
       a8 may be deemed aeeessary to establish‘the
       altlzenshlpoS the .lndlvidualriling the Cer-
       tlrloate, and the truthiulnesso$ the etata-
       manta made fn that record. The ,‘lerkor said
       Court shall Xorward the oertlrleatetomthe
       State Bureau oS vital ijtatlatloe  with an order
       irom the Court to the atate Registrar   that
       the rooord be, 01:be not, acaeplxid. The
       State &gletrar la authorized to eaoept the
       oertiriostewhen verlrlsd in the above manner,
       end shall issue aartlfled oople.8, or such re-
       cords a8 provided-forin Seotion PA of this
       Act. . ..*.
              EioueeBill Xo. 974, supra.,provldee in part:
            n    .A& provided further, that any
       oltlzei ir the State or Texas wishIn& to
       rile the reoord of any birth or death that
       oocurred In Terna, not previously re&etsr-
       ad,.nay submit.to the ?robrateCourt in the
       County where suah birth or death ooourred,
       a reoord oS aueh birth or death writtbn~on
       the adopted rorms or birth and death dertit
       riaatee;aad provided Surther that any clti-
       zan or the state or Texas wlehing to file
       the record oS any birth or death that OCuur-
       red outslde,orthe state oS Texas, not pre-
       viouely registereb,may submit to the Probate
       Court In the County whore he residea a record
       oS that birth or decithwritten on the adopt-
       ed forma bf birth and death oertifigatea.
       The certilloateshall.be substantiatedby-the
       affidavit OS the mediaal attendantrprosent
Dr. W. A. Davis, &ate Registrar, Page 5


    at the time ot the birth, or in aese of death,
    the eSSldavit or the physician last in atten-
    dance upon the deceased, or the undertakerwho
    burled the body. Nhen the aifldavit or the
    medical attendantvj    or undertakercannot be
    seaured, the certlfloateshall be supported
    by the aifldavit of’some person who was ea-
    quainted~    with the Saots surrounding’the birth
    or death, at the time the birth or death oa-
    aurred, with a seoond erfidevlt or soutoper-
    son vyho~-1e’aaqueintrd    with the facts sur-
    rouhdlngthe birth or death, and who la not related
    to the individual by blood or marriage. The
    ?robate Court shall require suoh other’inror-
    mation or evidenceaa may be daeinedneoessary
    to establish the oltlzeashlpOS the individual
    filihgthe aertlriaata,     and the truthrulness
    of the statementsmade in that reoord. The
    Clerk, or the said Court shell rorward the
    oertliiaats     to the State hreeu  of Vital %a-
    tlatlos with an order from the Court to the
    Statq heglstrar that the record be, or be
    not acoepted.. The State Regletrnr     1s au-
    thorized to abaept the aertiSLoatewhen.veri-
    rled in the above inamer, and shall issue
    certified cropiesof such recorrie as provided
    for in Seation 21.of this Mt. Such aerti-
    fled copier shall ‘baprim faele evldenoe in
    all    Courts and,plaoes OS the facts stated
    thereon. The state &WQ~U of ~ltal Ytatia-
    tlos shall Surniah the form& upon whloh euch
    records are filed,     and no other Sow shell
    be used for that purpose.*
          Some of’the &sSinitioasOS the word %itlzeP as
Sound in Ifordsand ?hrases, Per. Ed., Vol. 7, p. 197, and
ths Sollotingpsges am a8 ?ollows;
         *In common perlanoe, all people axe clti-
    aens.
         “A 'CitiZeA'is OAe who owes allauiance to
    the state, and he has the right to reciprocal
    proteotlon from it.
                              8~ used in the Constl-
         "The word noitl?.eA9,~
    tutlon and laws of the United States, ha0 uni-
    Sormly aonveyed t,beidea OS membership OS a
    nation, and,nothiAgmore.
Dr. W. A. Davis, state pegletrar,Page 6


            *A ‘citizen’ ia defined by Webster to be
    *a person, native or natulaliaed,   who has the
    privilege or voting for publie oftloera and
    who ie qualified to fill publia offLOes in
    the gift of the people1 also either native-             ).

    born or naturalizedperson, at either sex,
    who Is entitled to full proteotion in the
    exercise and enjoymentof so-calledprivate          .:
    rights. Bo~vier. give6 the definitionor
    a oitizen in tierloan laws.&a one who -under.           “i

    the,Conietltutionandlauzzo$the'Unlted              ‘i


    States has~a right to vats ror Representa-
    tire8 Ld Co~greer, and other publfa oCrloer(
    and who ilBqualified,   to rili oirioea in the
    girt Of the-people.~ All psrsons born or
    naturalfaed;in'ths United States end sub-
    joot to thu juriadiotionthereof, are aiti-
    zena of the United States and of the &ate,
    wherein they reeide.~ Abbott detinerrit thuer
    ‘A person who owes alleglanoe to and may
    oleirnreofpr~oel~   proteotlon rrom a govern-
    ment! one,who.,le  ‘a member of the United
    Statee,    or or the ?m%y golltio or a sovereign
    state. Ago or majority is not involvea.
    Women are oitlzens aa fully and truly aa men.
    Nor doetaa,recognitionof women*8 aitlzen- :
    shfp involve 6.grent br politiaal.   righta,
    such es are indeed usually oonferred only
    on citizens, but do not inhera In that stat-
    UC*

        *By *citizen of the State' is meant a
    oitizen of the united J%atea whose domiolle
    is in suoh state.
           ePlaintlff,who, after beooming.higheSt
    exeoutive   offioer of Ku Klux ILlon,leased
    apartmuts for himself and rsmily outsida
    atata &t headquarter8of organization,but
    oontinued to maintain home owned by him wlth-
    in state, in whioh he had lived and preo-
    tioed professlon~asdentist for over.20 years,
    was ‘oitizen*of state, wlthitiVernon’s Ann.
    St., Bill of Rights, 1 19, providing that
    citlnen 00~11 not be deprived of ISfe, liberty,
    property,   privllegee, or ifaaunltlea, sxaspt
    by due oourse or lsw. iEvansv; American
    ;i’ubllshing GO., 13 S. 3. 2& 358, 30, lU3
    Ter. 433.I4
       A. Davis, State Roglatrar,
Dr. 'Ji.                            Page I


            *by ssotlon 0 oi the deolsrntion of the
     Texas general oonventioa,it was deolared
     that the state suouldgive donations of ltend
     to all who volunteered their sorvioea in the
     Texas atxuxggl.6   againat Mexiao for fndepend-
     en06 and reoeire them aa oftizans. 4 Saylee'
     SC. Tex. p. 138. Eeld, that a olhlzen or
     Illinois,wbs entered &he tilltarp service or
     TOXa8 0% a vOhUIteer in suoh was after the
     adoption of suoh deolaratlonbf promised
     oltlaenehlp,and who died In her servloo, be-
     oame a oltlnea of Texas, thou& his wits
     remained in Illlnols until arter hia death,
     end that sh8 and his ohildron also thereby
     beoma OitizenlJ     of Texan, end were thur,en-
     titled   to bounty   lands under ouoh proviaion.~
     Hlrcher v. Murray,,24 F. 017, 621.
          WCitixenship$18 the state or being veat-
     ed with the rights and privileges of a o&t&
     Zen.* Abrlf$ovr Stats, 15 3. W. 408."
           In view of:the foregoing dotinltioneand the above
mentioned sots, it 1s our o&ion that the texm eany oitizen
of the Stats of Texas* inoludes all those who axe residents
or the State t3r Texas at the time the oertifioate is rim
and also those who were born in Texas although they may now
be altizene or other.statesor countries. In reply to your
8eOOna queetion~8 stated above, we resgeottullyenawer the
Sti in the 58&C!tiV8. The statute (Article4477, Vernon's
Annotated Civlf Statutes) does not authorlee the writing of
SUb68qUent  eveuts into the birth maord eroept that when
any aertlflaateof birth of a living oh1l.dla presented
without the statement of the given nme, then the local
registrar shall make out end deliver ta the perente of the
child a apsoi~l  blank for the supplementa,&  ramrt of the
given name of the child, w&i.ahshall be Pilled out as
dir8oted, and F3tUrU8d to tXO loOal l’e&Strar    a8 BOOU al-3
the child shall have been named. (Also see RuLs 26 of
Article 4477, au;)m, with reforenoe to adogtionel eta.)
          With referenoe to your third question, it will be
noted that the above mentioned acts speoffloalI.yand expressly
provide "the oerti~ioat%shall be substantiatedby the alri-
davit of the medical attendout present at the tine of the
birth, or in ease of death, the af'fldavitof the phyeiaien
lest in attendance upon the deoeaeed, or the undsrtakerwho
buried the body. '.':heh
                       the affidavit of the medloal attendant
Dr. VI.A. Davfe, state R8giutrar,,
                                 Tag0 8


Of Ulld8J.‘iXik’
               ar
               &UIkOt be aeCUl'e&,the 08rtifiOat8Shall be
supported by the affidavit of soawpperqon who was acquelnt-
8d uith the fnote eurroundFn&the blrtri,OF death, at th8
tine the birth or death ooourrad, wi-th'asecond aff'fdavit
of some person who is ampainted with the faots eusrounding
the birth or death, and who Is not related to the indivi-
duel by blood or mrfinge. The Probate Court shallre~ulre
suoh other informationor evideme es nay be deemad nooea-
aary to establish the citizenshipof the lndfvidualfiling
the Oertifloete.and the truthiuLne86of the Statements
0Ed8 ii thst record. The Bleak of eaid Court ahal& forward
the oertifraateto the tat8 RUrOau at vital 3t tiBt~o8
with an ozder~from the 8ourt to the tat8 Re&e%rar hat
the reoord be, or be not, acoe@ed. The State Registrar
is authorizedt0 aOO8pt tke a8rtifiOat8when Vbriii8d ia
the above tuamer, and shall issue certified aopiea of such
reoords a8 provided for in Seation El of this hot.*
          The oetiiiioatemust be substantiatedby the
arridavitenentioaed in the a@t. It is our opinion that
the probate court mat deterAn the oitizenshipof the
p8rSOn Whose birth Oertifioate is filed and asoertainthe
truthfulnessof the etatementeoade In oonneotiontherewith.
However,a;ith,roferehoe to the order of the OoWt to the
State Re&ietrar, It is not neaeesary that this order state
that the oitizenehlpof the person whose birth oertif%oete
i.eriled and the truthfulneoaof the ebatomentemade r8la-
tive thereto have bean established. The statute only re-
qulrea that the “Qrder from the oourt to the State Registrar
that.the reoord be, or bb not, aooepted."
         %3 are   returning   &mstlth   t&i 6orreepondonos   which
you sent ue with your opinion request.
          Trusting t&at the foregoing fully WJ*ers Your ifi-
quiry, we are
                                           Pour13very truly




                  i.